 STUMPF MOTOR COMPANYStumpf Motor Company, Inc.andGeneral Drivers andDairy Employees Union Local No. 563 affiliatedwith the international Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Cases30-CA-2098 and 30-RC-1773January 16, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBy CHAIRMANMILLER AND MEMBERSFANNING AND PENELLOOn April 25, 1973, Administrative Law JudgeSidney Sherman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings,'- and conclusions of the Administrative LawJudge with the exceptions and modifications set forthbelow.1.The Administrative Law Judge found thatRespondent's service manager, Friebel, had individu-alconversationswith about 20 of the 31 unitemployees during the pendency of the Union'srepresentation petition and that during these conver-sations Friebel made certain statements to employeeswhich General Counsel alleged in his complaint wereunlawful. For purposes of analysis, the Administra-tiveLaw Judge characterized the various allegedunlawful statements made by Friebel to individualemployees as falling into the following six generalcategories:(1)That collective bargaining would probablyresult in loss of profit sharing.(2)That, if it had to deal with the Union,Respondent did not have to continue to extend"shop privileges" to the employees.(3) That any negotiations between RespondentiRespondent excepts on procedural grounds to the Administrative LawJudge's solicitation of a supplemental position from the General Counselafter the close of the hearing.It claims that the Administrative Law Judge'saction wasnot authorized by theBoard's Rules and Regulations. However,the issues the Administrative Law Judge sought clarification on were fullylitigated at the hearing and Respondent was provided an opportunity to,and did, respond to General Counsel's supplemental statement of positionWe therefore find it unnecessary to determine whether or not theAdministrative Law Judge acted within the scope of his authority.since it isclearhere that Respondent was not in any way prejudiced by the431and the Union might result in the elimination ofovertime work.(4)That, if Respondent had to deal with theUnion,benefitswould start from zero.(5)That, if Respondent had to deal with theUnion, all benefits would be negotiable.(6)That, if Respondent had to deal with theUnion, all benefits would be negotiable, and ifFriebel were in the employees' position, he wouldhate to lose certain benefits as a result of suchnegotiations.The Administrative Law Judge interpreted all sixtypes of statements as containing "the implicationtherein that Respondent would seek to deal moreharshly with the employees through a union than itotherwise would," and that they thereby constitutedthreats of reprisal against the employees if theyselected the Union. He accordingly found all sixstatements to be in violation of Section 8(a)(1) of theAct. Respondent excepts to these findings, contend-ing that itsstatementswere all privileged underSection 8(c) of the Act.Having carefully examined the record, we find thatitdoes not support the Administrative Law Judge'ssummary categorization of the various conversationsinvolved. Consequently, we base our conclusions ineach instance on the particular conversation taken incontext.Statement 1:General Counsel called five employ-ees to the stand to testify as to statements made tothem by Friebel during the pendency of the election.Four of these employees testified that Friebel toldthem, in the course of individual discussions, thatcollective bargaining would probably result in thelossof profit sharing. The fifth employee, Kahnt,testified Friebel told him that he, Friebel, would hateto lose the profit-sharing plan and that Stumpf,Respondent's president, would fight the Union allthe way. The Administrative Law Judge credited allfive employees.We agree with the Administrative Law Judge thatFriebel's statement to Kahnt was unlawful,since, asfound by the Administrative Law Judge, it impliedthat unionization wouldipso factoresult in the loss ofan important benefit. However, when Friebel spoketo the other employees about the loss of profitsharing,he stated it would be as a result ofsupplemental statement.Accordingly,we find no merit in Respondent'scontentions2The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard DryWall Products.Inc, 91 NLRB544, enfd 188F 2d 362 (C A 3. 1951) We have carefullyexamined the record and find no basis for reversing his findings208 NLRB No. 68 432DECISIONS OF NATIONALLABOR RELATIONS BOARDnegotiations.Moreover,Friebel admittedly prefacedhis remarks by saying that all benefits would benegotiable if the Union won the election.In thatcontext,we do not find the statement to haveviolated Section 8(a)(1) of the Act. An employer isfree to indicate to his employees what the possibleresultof bargainingmay be,and to call theirattentionto the possibility or even probability thatcertain existing benefitsmay be traded away forothers.Statement 2:EmployeesGlasheen and Kahnttestified that Friebel spoke to them about shopprivileges.Glasheen testifiedFriebel told him,among other things, that if the Union came torepresent the employees all existing benefits wouldbe negotiable,including the privilege the employeesthen enjoyed of working on their own cars inRespondent's shop. We find nothing unlawful in thatcomment for the reasons indicated heretofore under"statement 1."The Administrative Law Judge, however, creditedKahnt's testimony that,in a third conversation hehad with Friebel about a week before the election,Friebel told Kahnt, among other things, that hewould hate to lose certain benefits;that under theUnion all benefits would start from zero;and thatRespondent did not have to extend to the mechanicsthe privilege of working on their own cars in theshop.Moreover,as noted under statement 1, above,Friebelhad indicated to Kahnt in a previousconversation,apparently without elaboration, thatprofit sharing might be lost.In this context,we agreewith the Administrative Law Judge that the state-ment could reasonably be taken by the employee as athreatened loss of benefits to be enacted unilaterallyby the Employer as a reprisal for the employeeshaving selected the Union.Statement 3:Friebel admittedly made this state-ment in one form or another to almost all of theemployees who testified;in each instance Friebel'sremarks were to the effect that the loss of overtimewould occur through negotiations. All but twoemployees admitted that Friebel gave as the reasonthat Respondent could not afford to pay time and ahalf for overtime. As to the two employees (HerrickandGlasheen)who testified,Friebelmade thestatement without explaining the economic predi-cate,in both instances the employees admitted thatFriebel prefaced his remarks by saying that under aunion all benefits would be negotiable.Moreover,the nature of the conversation in other respects wasnot threatening.Under these circumstances,we findthat the statement was protected under Section 8(c)of the Act, since in all cases it was explained on thebasis of economic considerations or was communi-cated in the context of one of the existing benefitswhich could be traded away in the course ofnegotiations,and there was no overtone in theconversation that the action would be taken unilater-ally by the Employer for retaliatoryreasons.Employee Kahnt was the only witnessto testify as to this remark. The Administrative LawJudge credited Kahnt's testimony that in a secondconversation he had with Friebel,Friebel told himthat under a union there would be a 40-hour shopand all benefits would start from zero.As notedunder statement 1, above,in the previous conversa-tionFriebel had with Kahnt,Friebel unlawfullyimplied to Kahnt that profit sharing would be lostwith the advent of the Union.In light of this previousconversation,we agree with the Administrative LawJudge that the reasonable impression imparted byFriebel to Kahnt was that benefits would be takenaway as a reprisal should the employees select theUnion. Accordingly,we find the statement in thatcontext to be violative of Section 8(a)(1) of the Act.Statement 5:Several of the employees testified thatFriebel referred to the fact that,under a union, allbenefitswould be negotiable as a preface tomentioning specific benefits presently enjoyed byemployeeswhich could be lost as a result ofnegotiations.We find nothing threatening in such astatement,especially since in none of the conversa-tions was it made in the context of other threateningremarks.Accordingly,we find it privileged underSection 8(c) of the Act.Statement6:As the Administrative Law Judgefound, Friebel admitted to having talked to about 20of the employees about the negotiability of existingbenefits and that,in the course of these conversa-tions, he stated that if he were in the position of theemployees he would hate to lose certain of thesebenefitsas a resultof collectivebargaining.We findnothing threatening in such a statement,for thereasons stated heretofore,and would therefore find itprivileged under Section 8(c).2.The Administrative Law Judge found thatFriebel's conduct in asking employee Glasheen ontwo separate occasions what he thought of the Unionviolated Section 8(a)(1) of the Act.We disagree. Wenote that Glasheen was a self-proclaimed and knownunion adherent, and the "interrogations" in questionappear to have been merely conversation openers,prefacing remarks which we have found elsewhereherein were privileged.3 Accordingly, the Adminis-trativeLaw Judge's finding of an 8(a)(1) violationbased on this conduct is hereby reversed.3.We agree with the Administrative Law Judge's3B F Goodrich Footwear Company,201 NLRB 353 STUMPF MOTOR COMPANYconclusion that the statement made by Respondent'spresident to an assembly of employees on August 29,1972, that in the event of a strike he could lock hisdoors and retire to the "North Woods," violatedSection 8(a)(1) of the Act. Since the statement wasnot qualified by any reference to economic necessi-ties, it is clear that Respondent was not making "areasonable prediction based on available facts but athreat of retaliation . . .."'14.The Administrative Law Judge based otherindependent 8(a)(1) findings on conduct involvingRespondent's withholding from employees the bene-fit of a warranty rate increase while the election waspending, and then granting that increase immediatelyafter the election but while election objections werepending.We adopt the Administrative Law Judge's conclu-sion that Respondent violated Section 8(a)(1) inwithholding from its employees the warranty rateincrease benefit while the election was pending. Theevidence establishes that Respondent had conceivedthe plan to provide an increase in the rate forwarranty work performed by its employees beforethe advent of the Union. Thus, at the meeting whichStumpf,Respondent's president, heldwith theemployees on May 11, prior to the commencement oftheUnion's campaign, Stumpf told the employeesthat Respondent would be lowering their percentagerate somewhat: but, at the same time, he indicatedthat he would attempt to get Ford Motor Company'sassent to an increase in the price that Respondentcould charge Ford for warranty work. (The increasedrate would, if passed on to employees, exactly offsetthe amount the employees would lose from the lowerpercentage rate on warranty work.)As found by the Administrative Law Judge,Respondent thereby implicitly informed the employ-ees he would pass on the increase, if and when it wasapproved by Ford. Respondent's intention in thisregard is further evidenced by statements in its July31 letter to union counsel in which Respondentstated it intended "to implement the increases" andwould "act accordingly" if it did not hear from theUnion within 7 days. In late July, Respondent wasnotified that Ford had approved its request and, onAugust 1, commenced charging Ford on the basis ofthe higher rate. But it did not, in accordance with itsstated intention, then pass on the benefit of thatincrease to the employees. On August 28, it explainedto employees it had not done so because: (1) itbelieved the law forbade it from granting the benefit4NLRB v Gtssel Pa: king Co, Inc,395 U.S 575,618(1969).sTheGatesRubber Company,182 NLRB 95,McCormukLongmeadowStone Co, Inc,158 NLRE 1237.6CfDan Howard MfgCo., 158 IN LRB805, enfd. in relevantpart 390F 2d 304 (C.A 7, 1968).InternationalLadies' GarmentWorkers' Union,AFL-CIO,142NLRB82. enfd. in relevant part339 F.2d 126 (C A 2,433during the pendency of the Union's petition, absentthe Union's consent; and (2) the Union would not ordid not consent.Respondent's asserted belief that it could not passon the increase during the pendency of the Union'spetition is clearly erroneous. It is well settled that anemployer's legal duty during the pendency of arepresentation petition "is to proceed as he wouldhave done had the union not been on the scene." 5Furthermore, it would appear from the undisputedfacts that the Union did acquiesce when Respondentadvised it that it planned to grant this benefit andwould effectuate, this plan unless it heard from theUnion in 7 days, since the Union voiced noobjections to Respondent's passing on the increase.Under these circumstances, we conclude that Res-pondent's suspending of the promised increase andblaming that suspension on the Union interferedwith the election and violated Section 8(a)(1) of theAct.6We do not, however, find unlawful Respondent'sgrant of the increase on the day after theelection.The same considerations which would have allowed,and indeed required, Respondent to pass on theincreaseduring the pendency of the Union's repre-sentationpetitionwould similarly apply in theelection objections period.? 'We therefore do notadopt the 8(a)(1) finding of the Administrative LawJudge based on Respondent's payment of theincrease.5.Member Penello loins Member Fanning inadopting the Administrative Law Judge's conclusionthatRespondent violated Section 8(a)(1) of the Actby Friebel's advising employees Hartzheim andHerrick that their requests for individual meritincreases had to be denied because of the Union'spetitions In so finding they note that these employ-ees had already received the increases promised themwhen they were hired (although they were unawareof it), and were not due any other increases at anytime here relevant.While Friebel could have giventhisas the reason for withholding the increases,instead he chose to indicate to the employees that thependency of the Union's petition was the only reasonfor his not granting their requests. Viewed in thecontext of Respondent's attempt to similarly capital-ize on its withholding of warrantyincreases, the plainimplication for the employees was that the Union'spresence was the only obstacle to the realization ofthese benefits.) In so doing, Respondent interfered1964).7SeeDan HowardMfq Co. supra,In. 68 In addition to the evidence set out by the Administrative Law Judge,they note thatFriebeladmitted to having told these employees that"as soonas the election was over,we would give them a raise, as soon as we could."9PacificSouthwest Airlines,201N LRB 647 434DECISIONS OF NATIONALLABOR RELATIONS BOARDwith the employees' Section 7 rights in violation ofSection 8(a)(1) of the Act.106.To the extent that the election objections aresupported by the conduct found violative of Section8(a)(1)herein, it follows, and we find, that theelectionobjections should be sustained and theelection set aside. However, we do not find Respon-dent's unfair labor practices to have been of sopervasive a character as to warrant a judgment,underGisselstandards, that use of the Board'straditional remedies could not insure a fair rerunelection,and that the Board should, accordingly,accept the prepetition authorization cards as a morereliable index of employee choice. Respondent'sconduct in withholding the warranty rate increasewas largely dissipated by Respondent's grant of thatbenefit shortly after the election. Respondent's errorwith respect to the increase was to a large extent oneof timing, and a misunderstanding and perhapsmisrepresentation of what was required or permittedunder Board law. The remaining unfair laborpractices relate to management statements which, wehave found, exceeded the bounds of privilegedspeech. The most damaging of the statements wasthatmade by Stumpf when, during the delivery ofotherwise privileged remarks, he referred to hisfinancially secure position, and indicated that he"could retire to the North Woods" in the event of aneconomic strike. Even as to this statement, althoughwe agree that it interfered with the employees' freechoice in the election and violated Section 8(a)(1), wedo not believe that its restraining effect on employ-ees'choicewould survive our normal injunctiveorder in the event a new election were to be held. Wedo not regard Respondent's preelection descriptionof action it might take if faced with a future strikeover bargaining demands to be equatable, in terms oflingeringimpact, to an employer's bald preelectionthreat to terminate operations once a union isselected.We note further, in connection withStumpf's remarks, that although General Counselquestioned several witnesses who were present at themeeting astowhat was said, only two couldremember that Stumpf even made the statement.Accordingly, we find issuance of a bargaining orderinappropriate" and shall dismiss the 8(a)(5) and (1)allegationsof the complaint.THE REMEDYIn light of our findings herein, we shall modify thetOChairman Miller would not find a violation here In his view, Friebel'sresponse to the employees' request for merit increases went no further thanto properlystatethe lawHildebrand Company,198 NLRB No 96. Unlikethe warranty rate increase situation, he notes that no further merit increaseswere specifically scheduled or promised at the time of these requests.11Olin Conductors,OlinMathresonChemical Corporation,185NLRBremedy framed by the Administrative Law Judge toconform to the violations found and shall also directthat the Regional Director for Region 30 conduct asecond election at such time as he deems, that thecircumstances permit a free choice of bargainingrepresentative.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Stumpf Motor Company, Inc., Appleton, Wisconsin,itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Warning, or implying to, employees that theadvent of the Union would automaticallyresult inthe loss of certain existing benefits, or that Respon-dent may take away existing benefits in retaliationfor the employees having selected the Union.(b)Threatening to terminate operations if theemployees were to engage in a strike.(c)Denying benefits to its employees, which wouldotherwise have been granted, because of unionactivity.(d)Announcing the withholding of benefits in theform of individual merit increases in such a manneras to leave with the employees the impression thatthe obtaining of such benefits is conditioned uponthe employees' rejection of the Union.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of theAct:(a)Post at Respondent's Appleton,Wisconsin,establishment copies of the attached notice marked"Appendix." 12Copies of said notice, on formsprovided by the Regional Director for Region 30,after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order,467ix In the event that this Order isenforced bya Judgment of a UnitedStates Courtof Appeals.the words in the notice reading "Postedby Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNationalLabor Relations Board" STUMPF MOTOR COMPANYwhat steps Respondent has taken to comply here-with.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBER FANNING, concurring in part and dissentingin part:Iagree with try colleagues to the extent that theyaffirm the Administrative Law Judge's 8(a)(1) find-ings as to Respondent's many threats of loss ofbenefits, its threat permanently to close down theplant in the event of a strike, and its withholding ofthewarranty rate increase during the pendency ofthe election. I also agree with Member Penello infinding that Respondent violated Section 8(a)(1) withrespect to the withholding of merit increases.Contrary to my colleagues, I would, for the reasonsso cogently explicated by the Administrative LawJudge, adopt all of his 8(a)(1) and 8(a)(5) findingsand issuea Gisselbargaining order in view of thetotality of Respondent's flagrantly coercive conduct.In my judgment, such a bargaining order would beamply warranted even on the basis of the majority'sfindings concerning Respondent's extensive unlawfulconduct, particularly the threat to terminate plantoperations, which would make it extremely unlikelythat traditional remedies will suffice to insure theholding of a fair election.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo ref:ain from any or all these things.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT threaten to close our business ifyou should engage in a strike.WE WILL NO I' warn you or try to lead you tobelieve that bargaining with a union will necessar-ilyresult in the loss of any of your presentbenefits.WE WILL NOT deny you benefits, which wewould have otherwise granted, because of unionactivity.435WE WILL Nor announce the withholding ofmerit increases in such a way as to lead you tothink that obtaining such benefits can only beaccomplished by rejecting the Union.WE WILL Nor in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization,to form, join, or assist any labor organization, tobargain collectively, through representatives oftheir own choosing, and to engage in any otherconcerted activities for the purpose of collectivebargaining or other mutual aid or to refrain fromall such activities.STUMPF MOTORCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744North Fourth Street,Milwaukee,Wisconsin53203. Telephone 414-224-3861.DECISIONSIDNEY SHERMAN, Administrative Law Judge: Theinstant charge was served on September 8, 1972,1 thecomplaint issued on November 17, and the case was heardon December 20 and 21. The issues litigated involvedalleged violations of Section 8(a)(1) and(5).Briefs werefiled by Respondent and the General Counsel.2Upon the entire record,3 the following findings andrecommendations are made:I.RESPONDENT'S OPERATIONSStumpf Motor Company, Inc., herein called Respondent,isaWisconsin corporation,engaged in the sale andservicing of new and used automobiles at its establishmentinAppleton,Wisconsin. It annually derives gross incomeinexcess of $500,000 and purchases from out-of-statesources goods valued at more than $50.000. Respondent isengaged in commerceunder the Act.IAll dates are in 1972, unlessotherwise indicated.2After thefiling of formal briefs,the General Counsel, in response to arequest for clarification.submitted a statementof his positionwith regard toone of the allegations of the complaintSee the General Counsel'sletter ofApril 6, 1973.lFor correctionsof thetranscript and certain evidentiary rulings, see theorders ofMarch30 and April 10, 1973.Respondent'smotion ofApril 16,1973, for reconsideration of part of the latter order is hereby denied. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE UNIONGeneral Drivers and Dairy Employees Union Local No.563 affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, hereinafter called the Union, is a labor organiza-tion under the Act.III.THE MERITSThe issues litigated, as reflected in the pleadings, thehearing, and the parties' briefs, may be summarized asfollows:1.Whether Respondent engaged in unlawful interroga-tion.2.WhetherRespondentviolatedSection8(a)(1)through threats made by Service Manager Fnebel of loss ofvarious benefits if the employees selected the Union astheir representative.3.Whether Respondent on August 29 threatened toterminate its operations because of the employees' unionactivity.4.Whether Fnebel unlawfully attributed the withhold-ing of merit raises to the advent of the Union and whetherthe actual withholding of such raises was unlawful.5.Whether Respondent unlawfully promised employ-ees raises in return for rejection of the Union.6.Whether Respondent on September 1 unlawfullygranted wage increases as a reward for the employees'rejection of the Union in a Board election.7.Whether Respondent violated 8(a)(1) by letters totheemployees placing the onus on the Union forpreventing Respondent from granting raises.8.Whether Respondent violated 8(a)(5) and (1) byrefusing to bargain with the Union.A.Sequence of EventsOn May 1, Respondent took over the instant operation.The first union meeting was held on May 30 and, by June2, 18 of the employees had signed union authorizationcards and applications for union membership. On June 5,the Union filed with the Board a petition for an electionand at the same time sent Respondent a letter demandingrecognition.For reasons not here relevant, Respondentrefused to accept delivery of that letter. On June 14, twounion representatives visitedRespondent'spresident,Stumpf. Although there was conflicting evidence, to bediscussed below, as to what occurred at that meeting, it isclear that Respondent did not then, nor at any timethereafter, recognize the Union. On August 3, 1972, theBoard's Regional Director issued a Decision and Directionof Election, and an election was held on August 31, whichtheUnion lost by a vote of 24 to 8. Objections to theelection were filed on September 1.During the preelection period, Respondent withheldmerit raises to individual employees, citing the pendency oftheUnion's petition, and withheld an increase in theemployees' pay rate for certain work until the day after theelection. Also, during the preelection period, Respondent'sservicemanager,Friebel, spoke to the bulk of theemployees in the unit about the disadvantages of unionrepresentation,while at the same time Respondent wassending to the employees a series of 13 letters on thatsubject. On August 29, Stumpf delivered to the employeesa speech urging rejection of the Union in the forthcomingelection.B.Discussion1.Interrogation and threats by FriebelUnderstanding of some of the matters discussed belowmay be aided by explaining at this point Respondent'smode of compensating its mechanics and body men, whoconstituted 12 of the 31 unit employees. The recordindicates that such compensation was determined asfollows:The pay of a mechanic or body man for a particular jobwas a given percentage(45 percent)of the price set on thejobbyRespondent.That price was determined bymultiplying two factors-(l) the number of "hours"allowed for completing that job by an industry manual,which did not necessarily coincide with the time actuallyspent on the job, and (2) the "hourly" rate applicable tosuch job, which varied depending on whether the work wasto be paid for directly by a customer (retail rate) or wasdone for the account of Respondent(internal rate),or forthat of the manufacturer in servicing a warranty(warrantyrate).To illustrate,if the time allowed in the foregoingmanual for an engine overhaul on a customer's car was 5hours and the applicable hourly rate was $10, the price ofthe job would be $50, and the compensation paid thereforto the mechanic would be 45 percent of $50 or $22.50,regardless of how many hours were actually spent on thejob.Although Respondent's shop employees sometimesworked more than 40 hours a week, they received nopremium pay for such extra hours,and, as the ensuingdiscussion will reveal,itwas generally assumed that, if theUnion came to represent the employees, it would demandthat the mechanics and body men be compensated on thebasis of hours actually worked and that they,as well as theother employees, receive premium pay for overtime.Glasheen,a mechanic, testified that late in June ServiceManager Friebel asked him what he thought about theUnion and stated that, if the Union came to represent theemployees,allexistingemployee benefitswould benegotiable,including Respondent's profit-sharing plan andthe privilege the employees then enjoyed of working ontheir own cars in Respondent's shop,and that as a result ofnegotiations overtime work could be eliminated,in whichcase Respondent would hire new employees to take care ofany excess work. Glasheen added that at a later point inthe union campaign Friebel asked him if he had given anymore thought to the Union.Friebel testified,without contradiction, that Glasheenwas wearing a union button during their first conversationbut did not dispute any of the foregoing testimony aboutthe subject matter of their conversation. It is accordinglyfound that he made the remarks ascribed to him byGlasheen.Kahnt,who was no longer in Respondent's employ,testified that in mid-June, while employed by Respondentas a mechanic, he was engaged by Friebel in a conversa- STUMPF MOTOR COMPANY437tion, in the course of which he referred to various employeebenefits, including profit sharing and group life insuranceand declared that he would hate to lose the profit-sharingplan and that Stumpf would fight the Union all the way.Kahnt added that about 2 weeks later Friebel told him thatunder the Union "this will be a forty hour shop" and "allbenefits would start from zero." According to the witness,in a third conversation about a week before the electionFriebel observed -hat he would hate to lose the variousemployee benefits; that under the Union the employeeswould work only 40 hours a week; that all benefits would"start from zero"; that Respondent did not have to extendto the mechanics the privilege of working on their own carsin the shop; and t.iat, in case of a strike, the strikers couldbe replaced and they would lose all benefits such as profitsharing.Under cross-examination, the witness concededthatFnebelmight have explained that overtime workwould be eliminated under the Union because Respondentcould not afford to pay time-and-a-half for overtime.Friebel's version of the first conversation was that heexplained the profit-sharing plan to Kahnt, stating thatunder the Union this would be negotiable. He denied thathe warned that Respondent would fight the Union all theway. As to the second conversation, Fnebel's version wasthat he indicated that, in case of representation by theUnion, the existing profit sharing and vacation benefitswould be negotiable; that, with regard to overtime, heexplained only that, if the mechanics were to go on anhourly rate, it would be difficult for Respondent to paytime-and-a-half for overtime; and that he made noreference to benefits starting from zero. According toFriebel, in the third conversation he merely reviewed thevarious employee benefits, including profit sharing, paidholidays, and the employees' privilege of working on theircars, and indicated that they were all negotiable items andthat,with union representation, the employees might getmore, the same, or less. Friebel acknowledged that he toldKahnt that, if he were in the employees' position, he wouldhate to lose certain benefits, but that this was said in thecontext of a statement that they were negotiable items. Headmitted warning Kahnt that in case of a strike all benefitswould stop.Kahnt's demeanor made a singularly favorable impres-sion.Moreover, unlike Friebel, he no longer had anyapparent interest in the outcome of this proceeding.Accordingly, he is credited wherever his testimony con-flictswith Friebel's and it is found that in the course of theforegoing conversations, all of them admittedly initiated byFriebel,Friebel reviewed various benefits currently en-joyed by the employees with particular emphasis on theprofit-sharing plan, and stated that he would hate to losethat as well as other benefits; that, if Respondent had todeal with a Union, all benefits would start from zero; thatRespondent did not have to give the mechanics theprivilege of working on their own cars in the shop; and thatovertimeworkwould be eliminated under a union.However, since Kahnt did not take direct issue withFriebel on that score, it is found that, in warning of theelimination of overtime work, Friebel indicated that thatwould come about, if, as a result of negotiations with theUnion,Respondent had to pay time-and-a-half forovertime, which it could ill afford.Paris, a mechanic, testified that during the first 2 weeksin June Friebel advised him that, if the employees went onan hourly rate, Respondent would adopt, or wouldprobably adopt, a 40-hour workweek and any "extra" workwould probably be farmed out; and that Respondentwould abolish profit sharing, if it had to deal with theUnion. Paris added that in a second conversation, in mid-August, Friebel implied that under a union there probablywould be no profit sharing. Under cross-examination, Parisacknowledged that Friebel said that with union representa-tion the employeesmightlose profit sharing, and that, if theemployees went on an hourly rate, Respondent probablywould not be able to afford premium pay for overtime andfor that reason might have to eliminate overtime work andfarm out the extra work, and that in the two conversationsFriebel might have said that all existing benefits, includingthe profit-sharing plan, were negotiable.Friebel's version was that he spoke to Paris in July andAugust; that in July he merely reviewed the employees'benefits, remarking that, if the Union were to represent theemployees, profit sharing would be negotiable. Friebeladded that in August he told Pans that if, at the instigationof the Union, Respondent adopted an hourly rate, it wouldbe difficult for Respondent to pay time-and-a-half and thatunder the union vacation benefits and the employees'existing "shop privilege" would be negotiable.It appears from the foregoing that Friebel and Pans werein substantial agreement that in their two conversationsduring the preelection period Friebel stated that variousemployee benefits, including profit sharing were negotia-ble,and that, if the Union succeeded in obtaining anhourly rate for the employees, it would be difficult forRespondent to bear the cost of a premium rate forovertimework. In view of Pans' vacillation as to theprecise terms of Friebel's warning regarding loss of profitsharing, the record does not warrant a finding that therewas such a warning.Herrick, a mechanic, testified, without contradiction,and it is found, that a few weeks before the election Friebeltoldhim that under a union all benefits would benegotiable, including overtime, and that this might result inelimination of overtime work.Schoen, a body repair man, testified that during theelection campaign Friebel told him that, if the Unionobtained an hourly rate for the shop employees, theyprobably would work only 40 hours a week, becauseRespondent could not afford premium pay for overtime;and that all benefits would be negotiable, if the Union wonthe election, but the employees would probably lose profitsharing.Friebel testified that he told Schoen only that allbenefits, including profit sharing, would be negotiable iftheUnion won the election, and denied saying that theemployees would lose profit sharing. He did not disputeSchoen's testimony about overtime. Insofar as there is anyconflict, Schoen is credited on the basis of demeanor and itis found that, after alluding to the negotiability of profitsharing,Friebel indicated that any bargaining with theUnion would probably result in the loss of that benefit, 438DECISIONS OF NATIONALLABOR RELATIONS BOARDand that, if an hourly rate was obtained through negotia-tions,Respondentwould probably abolish overtimebecause of its prohibitive cost.Friebel admitted talking to about 20 employees aboutthe negotiability of existing benefits and that he stated insuch discussions that, if he were in their position, he wouldhate to lose various such benefits as a result of collectivebargaining.To sum up, it appears that Friebel's statements, whichare under attack here, fall into the following categories:(1)That collective bargaining would probably result inloss of profit sharing.(2)That, if it had to deal with the Union, Respondentdid not have to continue to extend "shop privileges" to theemployees.(3)That any negotiations between Respondent and theUnion might result in the elimination of overtime work.4(4)That, if Respondent had to deal with the Union,benefits would start from zero.(5) That, if Respondent had to deal with the Union, allbenefits would be negotiable.(6) That, if Respondent had to deal with the Union, allbenefits would be negotiable and, if Fnebel were in theemployees' position, he would hate to lose certain benefitsas a resultof such negotiations.Statements (1), (2), and (3), above, are clearly threatsthat, if Respondent had to deal with the Union, it wouldtake bargaining positions that would or might result in lossof certain benefits. Absent any representation by Friebelthat such bargaining positions would be dictated byeconomic considerations, the foregoing statements weretantamount to assertions that Respondent would takethose positions merely because of the employees' prefer-ence for collective, rather than individual, action, andwould demand the reduction or elimination of existingbenefits,which it would have been content toretain,absent a union. In view of the implication therein thatRespondent would seek to deal more harshly with theemployees through a union than it otherwise would, suchstatementsconstituted threats of reprisal or attemptedreprisal against the employees, if they forced Respondentto engage in collective bargaining. It follows that Respon-dent thereby violated Section 8(a)(1).As for (4), above, the Board has frequently found to becoercive such a remark, as well as the equivalent warning,that bargaining would start from scratch,5 such warningbeing regarded as "a threat of reprisal should theemployees select the Union,"6 it being pointed out that theeffect of such warnings was to contrast "the detrimentattached to the advent of a union" with "the conversebenefits of the continuation of existing benefits if the plantremained non-union." 7With regard to (5), above, it would seem that, where an4This was said toHerrickand Glasheen As noted above,others weretold that Respondent might have to eliminateovertimebecause it could notafford premium pay In view of this explanation, the latter statement is notdeemed a threat butonly a predictionof economic consequences5Textron,Inc,199NLRB 132;OlinConductors,OlinMathiesonChemical Corporation,185 NLRB 467;Kaiser Agricultural Chemicals,KaiserAluminum& Chemical Corporation,187 NLRB 661, enfd 473 F.2d 374 (C A5, 1973),Raytheon Company,160 NLRB 1603;AstronauticsCorporation ofAmerica,164NLRB 623,Aerovox Corporation of MyrtleBeach,Southemployer stresses to his employees, in the context of aunion campaign, that existing benefit levels are "negotia-ble," it is fair to infer that his purpose is not merely toremind them that suchitems area mandatory subject ofbargaining but rather to warn them that in any unionnegotiations he would be free to negotiate for a curtailmentof existing benefit levels and that such warning would becalculatedto instill inthe employees an apprehension thathe would, in fact, negotiate in that fashion. Thus, theconnotation here is, as in the case of (4), above, thatRespondent would bargain for a downward revision ofexisting benefit levels and it is therefore found that theremark under consideration was unlawful .8Since statement(6),above, which Friebel admittedlymade to the bulk of the employeesin the unit, spelled outwhat was merely implied in (5) (that collective bargainingentailed a risk of loss of existing benefits), it wasa fortioriunlawful.There remains to be considered the issue with regard tothe interrogation of Glasheen. While the fact that he wasdisplaying a union button tends to detract from thecoercive effect of Fnebel's initial query about Glasheen'sunion sentiments,the recurrence to the same subject in thesecond conversation manifested an undue preoccupationtherewith on the part of Respondent. That circumstance,coupled with the coercive warnings to Glasheen that, if theemployees chose to deal with Respondent through theUnion they risked loss of overtime work and that allexisting benefits would be negotiable,warrants a findingthat the interrogation violated Section 8(a)(1).2.The threat by StumpfOn August 29, at a meeting attended by all unitemployees, Stumpf delivered a speech in which he urgedrejection of the Union. In the course of that speech headmittedly made some reference to the possibility of hisretirement.According to Theimer, who was corroboratedin this regard by Glasheen, Stumpf said that, if there wasan economic strike, his own financial situation was suchthat he could lock his doors and go into retirement.Stumpf's version was that he said only that he did not haveto stay in business, that he was financially secure and couldretire to the "North Woods," and he denied that thisremark was related to any discussion of economic strikes,insisting that he was attempting only to make the pointthat his dedication to his Appleton operation was notmotivated by any financial considerations, since he couldafford to retire if he chose to do so. However, when askedwhether he make any reference to an economic strike in hisspeech, Stumpf became vague and evasive. Also, when, inan effort to resolve an apparent ambiguity in his foregoingtestimony, he was asked whether he made it clear to theemployees that he, in fact, had no intention of retiring,Carolina,172 NLRB 1011." Aerovor Corporation of Myrtle Beach, supraOlin Mathieson Chemical Corporation, supras It may be noted thata statement that existing benefitswould benegotiableisno less coercive,because the employer appendsthereto (asFriebelclaimshe did inhis remarksto Kahntand as Respondent did insome of its lettersto the employees) the comment that negotiations mightresult in a higher, lower,or unchanged level of benefitsoKaiser Aluminum &Chemical Corporation, supra, C R Hills,Divisionof155 NLRB 1163,1176-77 STUMPF MOTOR COMPANYStumpf at first avoided a direct answer and only after thequestion was repeated several times did he asseert that hedid so advise the employees.Fnebel testified that in the August 29 speech Stumpf saidthat he did not have to operate his business and couldretire to the "North Woods," but was unable to saywhether or not Stumpf was talking about strikes at thattime, and, when asked specifically whether Stumpf saidthat, in the event of a strike, he could close down hisbusiness, Friebel pleaded lack of recollection.It is clear from the foregoing that on August 29 Stumpftold the employees that he did not need to stay in businessand could afford to retire. Moreover, on the basis ofdemeanor, and, in view of Stumpf's vagueness andevasiveness and the failure of Friebel, who was Stumpf'salteregoin the antiunion campaign, to corroborate him oncriticalpoints,credence is given to the versions ofGlasheen and Theimer, and it is found that in his speechStumpf stated that, in the event of a strike, he could lockhis doors and retire from business .9Itisfound that by Stumpf's threat to terminateRespondent's operations, if the employees engaged in aneconomic strike. Respondent violated Section 8(a)(1) of theAct.3.Thewage increasesa.The warrantyrate increaseAs already explained, Respondent paid its mechanicsand body men a fixed percentage of the "price"assignedby Respondent to a particular job, which price wasdetermined by multiplying the number of hours allowedfor that job in an industry manual by a rate, which variedwith the identity of the party for whose account the repairswere made.If the repairs were chargeable to a customer,such ratewas termedthe "retailrate." If the work wasdone on a vehicle owned by Respondent, as in the case ofan auto being held for resale, the rate was called the"internal rate." If the work was done for the account of theFord Motor Co., in servicing its manufacturer's warranty,the rate charged by Respondent to Ford for such work wascalled the "warranty rate."Under Respondent's predecessor, the mechanics werepaid 50 percent of the job price on all work. On May 11,10Stumpf metwith the employees and announced that theforegoing percentagewould be reduced from 50 to 45 andthe "internal rate" would be reduced from $9 to $8, but theretail price would be raised from $9 to $10 and he wouldtry to obtain assent by Ford toan increasein the warrantyrate from $9 to $10. An application filed on May 25 forapproval of such an increase was rejected, but an amendedapplication filed on June 8 was granted late in July.Although on August l it began to charge Ford the higherwarranty rate, Respondent did not immediately pass on tothe shop employees the benefit of that rate but did engage9Wiegand, a mechanic, called by Respondent, expressed doubt thatthere was any reference to a stoke in the August 29 speech and stated thatthe impression he received from Stumpf's reference to the"North Woods"was that he would rather be there than have to deal with all the problems hehad encountered in the acquisition of his Appleton operation.While due439incorrespondencewith the Union and the employeesabout the matter. Under date of July 31, Respondent wrotethe Union's counsel as follows:As we have previously discussed, the Petition ofStumpf Motor Company, Inc. to Ford Motor Companyto increase the rate paid for warranty work has beenreviewed and approved by Ford Motor Company inthe amount of $9.50. This represents an increase of $.50perhour and the correspondingincrease to allemployees of Stumpf Motor Company, Inc., based on45% of the flat book rate adopted by the Ford MotorCompany.Because thisincreasewas requested prior to thecommencement of the critical period, it is my opinionthat the employer may institute this increase. Nonethe-less, Iam aware of the restrictions surrounding theconduct of the parties during this period and feel that itwould be to our mutual advantage to advise you of ourintention to implement the increases for warranty workwithin a reasonable length of time after your receipt ofthis letter.In the event you have an objection to effecting thisincrease, please advise us as of your earliest opportuni-ty so that we may be made aware of your position. Inthe event we do not hear from you within 7 days of thedate of this letter,we will assumethat you have noobjections to implementation of the increase andproceed accordingly.On August 7, not having received any reply from theUnion, Respondent advised its employees by letter thatFord had agreed to an increase in the warranty rates andthatRespondent had "requested permission" from theUnion to pass thisincreaseon to the employees but hadnot received any reply.In a letterdated August 18,Respondent again alleged that it had asked the Union to"permit"Respondent to pass on the increase in thewarranty rate but had not as yet received any answer. And,in a letter of August 27, in which it referred to the newwarranty rate, Respondent noted:Stillnoanswer from the Teamsters to release thisincrease toyou.In a letter of August 29, Respondent told the employees:...we justcannotrelease our new warranty rates orwe are guilty of an unfair labor practice. Wecannotchange our internal rate for the same reason,we are allin a freeze.Finally,on the day after the election, Respondentgranted an increase in pay based on the new warranty rate,and, although objections to the election were filed the sameday, that increase remained in effect.The General Counsel contends that Respondent violatedSection 8(a)(1) of the Act "in first withholding the increaseconsiderationhas beengiven to suchtestimony.the record as a whole isdeemed to preponderate in favor of thefindings in the text.ioAlthoughitwas not until June 13 that Respondent assumed full legalresponsibilityas owner ofthe Appletondealership, Stumpfapparently tookoverthe actual managementas early as May 1. 440DECISIONS OF NATIONAL LABORRELATIONS BOARDand then granting it during the objections period."Respondent defends on the ground that it had made noexpress commitment before the advent of the Union as towhen it would pass the increase on, if at all. In thisconnection,Respondent contends that in his May IIspeech Stumpf did not in so many words promise to passon to the employees the benefit of any increase he mightobtain in the warranty rate, and that there was no uniformpast practice of passing such a benefit on to the employeesimmediately.However, Stumpf admittedly intended at alltimesto pass that benefit on to the employees and that wasthe clear implication of his speech, since there was noapparent point to his discussing with the employees apossible increase in the warranty rate,unlessitwouldaffect their earnings.Moreover, if one is to credit thestatementof Respondent's counsel in the July 31 letter,quoted above, Respondent was disposed to pass thatincrease on early in August.It is truethat on May II Stumpf did not promise theemployees in so many words that the increase in thewarranty rate would be passed on to themas soon as it tookeffect,and the evidence as to Respondent's past practice inthat regard is inconclusive.iiIt ispresumably Respon-dent's position that under those circumstances the employ-ees had no reason to expect a raise in August on the basisof the new warranty rate and so could not have been awarethat one was being withheld. Thus, to put it in thevernacular, Respondent's position is that what the employ-ees did not know could not hurt them. Moreover, there isthe additional consideration that, not having made aspecific commitment before the Union's advent as to thetiming of the employees' "warranty raise" and there beingat least arguably no uniform past practice in that regard,Respondent would have been hard put to justify grantingthe raise during the election campaign and was entitled towithhold what it could not lawfully grant. These considera-tionsmight well have warranted Respondent's withholdingthe raisehad it kept quiet about the matter. Instead,Respondent chose to publicize such withholding and makeit an issuein the election campaign.In the recent case ofPacific Southwest Airlines,201NLRB 647, the Board found a violation of Section8(a)(1),where an employer during a union organizational cam-paign canceled a previously announced raise, believingthat it would be unlawful to grant it, and notified theemployees of the reason for its action. In its decision inthat case, the Board recognized that during a unioncampaign an employer is entitled to withhold a raise whichhe may not lawfully grant, citingThe Great Atlantic &Pacific Tea Company, Inc.,192 NLRB 645, where, during aunion campaign, the employer withheld a pay raise,because it could not be fully justified on the basis of pastpractice. The Board added:i iStumpfadmittedthat all increasesin warrantyrates since1956, whenhe tookover the operationof Respondent,werepassed on "eventually," buthe pleaded ignoranceas to any further details As tothe practice ofRespondent'spredecessoratAppleton,some of whose employees wereacquired by Respondent, one of them,Wiegand, testifiedthat over an 18-year period there wasonly one warrantyincrease thatwas not passed onimmediatelyi2SeeMcCormick Longmeadow Stone Co, Inc,158 NLRB 1237 In itsbrief,Respondentattributeditsfailure to grant the raise duringAugust,However, in the latter cases, full explanation of thereasons for the withholding along with the assurance offuture consideration of the withheld benefits, notwith-standing the outcome of the union's election campaign,serve to dissipate any assumption that the employeesmay or may not have that the union's presence is thesole obstacle to the ultimate realization of the promisedbenefits.The Boardthen pointed out that in the case at bar the"cancellation announcement was unaccompanied by anyassurances of future consideration[n ]or predicated on anyeconomic considerations"InRingMetals Company,198NLRB No. 143, afterassuring the employees that serious consideration wasbeing given to an increase,the Respondent announced thatitshands"were tied"because of the filing of a unionelection petition and unfair labor practice charges andtherewould be no increases until those matters weresettled.On these facts, the Board found that the Respon-dent's "entire course of conduct,with respect to the union,was calculated to lead employees to believe that wageincreaseswould be forthcoming upon rejection of theUnion"and that the presenceof the Union was the onlyobstacle to a raise.InTheGreat Atlantic& Pacificcase,supra,in findinglawful the employer'sdecision not to grant an increaseduring a union campaign,the Board said:In reaching this conclusion we specifically note thatthere is no evidence to indicate that Respondent in anyway sought to capitalize on the absence of a wageincrease by connecting the absence with the Union orthe employees'supportof the Union.It is clear from the foregoing that,in determining theproprietyof an employer's announced withholding of awage increase during a union campaign,theBoardconsiders whether theemployer's entire course of conductreflects an intent to foment antiunion sentiment or merelya desire to avoid the appearance of "buying" votes, andthat an important consideration in that regard is whetherthe employer gave the employees affirmative assurancethat their designation of the union would not affect theemployer'swillingness to grant the increase.Here, not only is there no evidence of any such assurancebut it is clear,in addition, that Respondent made anintensive effort to convince the employees that the Union,contrary tothe fact, was deliberately preventing Respon-dent from granting the increase.Such a studied effort toshift to the Union the onus for the postponement of theraise could have had no purpose other than to subvert theemployees'allegiance to the Union.12It follows that,by manipulating the issue of the raise ondespite the absence of any objection from the Union, to the advice ofHerrling, who was then Respondent's labor relations counsel, that it wouldbe unwise to do so because of the proximity of the election AlthoughHerrling testified that he so advised Respondent,no explanation wasoffered for the fact that the employees were told only that the raise wasbeing withheld because of the Union's alleged refusal to authorize it nor wasthere any plausible reason given for making that charge against the UnionMoreover,Herrling had considerable difficulty in explaining why headvised against granting the raise, even though in theJuly 31letter another STUMPF MOTOR COMPANY441warranty work 5t) as to discredit the Union and influencethe employees to reject it, Respondent violated Section8(a)(1).b.The postelection raiseAs already related, on September 1, the day after theUnion's defeat n the election, Respondent granted theemployees a raise based on the increase in the warrantyrate.The Union filed objections to the election on the sameday.At the hearing, Herding explained that he thought itproper to pass on the increase at that time because, theelection being over, there was no longer any danger ofinfluencing it. However, Herrling conceded that he wasaware of the possibility that objections to the electionwould be filed and of the Board's rule restricting thegranting of raises during the pendency of objections to anelection. That rule is that during such a period an employermay not take any action for the purpose of interfering withthe employees' freedom of choice in the event of a newelection.13The General Counsel contends that Respondent's motivewas to reward the employees for rejecting the Union in theelection, thereby predisposing them to continue to rejectthe Union in any future election. There appears to be meritin that contention. Respondent's handling of the warrantyraise issuebefore the election, as described above, reflectsa disposition to exploit that issue for the purpose ofportraying the Union as the only obstacle to the grantingof a raise. The same purpose was served by granting theraiseas soon as the Union lost the election. Accordingly,the inference is amply warranted that it was this disposi-tion to manipulate the warranty rate issue so as to drive awedge between the employees and the Union thatmotivated the granting on September 1 of the pay increasesbased on the higher warranty rate. Such action wascalculated to insure that the employees would continue towithhold their support from the Union in any futureelection. It follows that, by granting that raise, Respondentviolated Section8(a)(1).c.Themerit increasesThe General Counsel contended that during the unioncampaign Respondent unlawfully withheld merit raisesfrom two employees-Herrick and Hartzheim.Hartzheim testified that he was hired on June 1 as awashboy at $1.75 per hour: that Fnebel promised that hewould soon be transferred to undercoating and that hewould be given a raise if his work was satisfactory; thatafter about 10 days he was assigned to undercoating; that 2or 3 weeks later Respondent's bookkeeper told him that hewas beinggiven a raiseof 25centsper hour; that he hadthe raise for a week; that Friebel then told him that it wasnecessary to rescind the raise because of the unioncampaign; and that the raise was never restored, althoughhe made frequent requests therefor through the preelectionperiod.Fnebel's version was that, although Hartzheim was, ashe testified, hired on June 1 at $1.75 an hour, he was in factpaid $2 an hour from that date. Friebel explained that thetransfer to undercoating was made a few days after June 1,and he instructed the bookkeeper to raise Hartzheim's rateto $2 per hour as of June 1. However, Friebel acknowl-edged that several weeks later Hartzheim asked for anotherraise of 25 cents per hour and that Friebel was disposed togrant it, but Stumpf overruled him, saying Respondentcould not grant the raise "at thistime." Stumpf testifiedthat he opposed the raise because of the "freeze period."Since Respondent's personnel records show that Hart-zheim's rate from his date of hire to his termination datewas $2 per hour, Fnebel's testimony as to the initialincrease is credited.While it appears. therefore, thatHartzheim was mistaken in his belief that he received araisewhich was rescinded after a week, there was nodispute that he later sought a 25-cent raise and that thiswas denied him, the only reason given being the pendencyof the union campaign. The issue is thus posed, again,whether Respondent might lawfully notify an employeethat he was being denied a raise because of the pendencyof the Union's petition.It isclear from the authoritiesalready cited that it may not do so, unless it assures theemployee that it will make the raise available after theelection, regardless of the result thereof. This Respondentdid not do.14When Herrick was hired on June 12 at $2.25 an hour,Friebel told him he would be on trial for 30 days and that,ifhiswork was satisfactory, he would receive a raise.Although Fnebel admittedlywas satisfiedwith Herrickafter the end of his trial period, his requests for a raise wererejected by Friebel on the ground that there was a "freeze"due to the Union.As in the case of Hartzheim, Friebel insisted that he ineffectgaveHerrick a raise during his first week ofemployment, explaining that, although he was hired at$2.25 an hour, Friebel was so favorably impressed withhim even before his first payday that he instructed thebookkeeper to pay him from the date of hire at $2.50 anmember of his law firm had expressed the view that it would be proper togrant it, particularly if the Union withheld any objection thereto Construedmost favorably to Respondent, Herrhng's position appears to he that theRegionalDirector's action of August 3. in scheduling the election forAugust 31, created a special "critical period," during which any raise wouldhave been unlawful. whether or not the Union acquiesced therein but thatthe situationwould have been different, if, as was previously expected onJuly 31,the election had been set for a date several monthsawayinsofar asthis attributes to the pioximity of the election any special legal sigmficancein the present context, there is no support for that view in Board precedentAt any rate, it is Ilea- that this explanation for Respondent's change ofheart about granting the raise was never communicated to the employees,an intensive effort being made instead to convince them that the Union'sputative opposition thereto was the sole reason for the withholding of theraiseisE.g,RalphPrinting& Lithographing Co,158 NLRB 1353.GeneralElectric Company,Batters-Products, Capacitor Department,163 NLRB 19814Respondent contends that, in refusing to grant Hartzheima secondraise, itwas relying on the advice of counsel that sucha raisewould beunlawful,unlessbefore theunioncampaignRespondenthad promised topay a specific amount by a specific date. However,here, as in the case of thewarrantyraiseissue,there wouldbe no quarrelwith Respondent's failure togrant theraise,had it remained silent about the matter,but once anemployer placesthe onusfor withholdinga raise on a union campaign, itbecomes incumbentupon him to offer reassurance that the outcome of thecampaign will not affect his willingness to grant the raise.Pacific SouthwestAirlines, supra 442DECISIONSOF NATIONALLABOR RELATIONS BOARDhour. Respondent's personnel records confirm this. How-ever,Friebelacknowledged that Herrick persisted inrequests for another raise after his trial period and he wasput off with the plea that wages were frozen because of theUnion'spetition.Thus,Herrick'scase isessentiallyidentical toHartzheim's and no reason appears for adifferent result here.It is therefore found that, by advising both Herrick andHartzheim that their requests for a raise could not begranted because of the pendency of the union campaign,without any assurance of future consideration of suchrequests regardless of the outcome of the election,Respondent violated Section 8(a)(1) of the Act.154.The objections to the electionOn September 1, the Union filed timely objections to theelection alleging that Respondent threatened loss of theprofit-sharing plan, a reduction in the workweek, and lossof the employees' privilege of working on their own cars inRespondent's shop, and that Respondent threatened toclose down its establishment and refused to grant "auto-matic" wage increases and increases promised before thefiling of the Union's petition.Ithas already been found that Respondent violatedSection 8(a)(1) by the threats enumerated above and by thewithholding of a raise on the basis of the higher warrantyrate. It follows that by such conduct Respondent interferedwith the election and it will be recommended that it be setaside.5.The 8(a)(5) issuea.The appropriate unitThere is no dispute, and it is found, that the followingunit isappropriate for bargaining:All auto, truck and used car, mechanics, greasers, bodyshop employees, parts department employees, and shopmaintenance men at Respondent's Appleton, Wiscon-sin, facility, excluding office clerical employees, servicebilling employees, service writers, wash rack employeesand supervisors as defined in the Act.16b.The Union's majoritystatusItwas stipulated that throughout the month of Junethere were 31 employees in the unit. Prior to June 5, whentheUnion addressed to Respondent a letter requestingrecognition, 18 unit employees had signed (a) cards whichauthorized the Union to act as the bargaining representa-tive of the employees, and (b) an application for member-ship in the Union, which contained an authorization fordues checkoff.Respondent attacks the validity of two of the cards-those of Nelson and Hermes. However, there is no need to15Contrary to the contention in General Counsel's brief, no violation isfound in the actual withholding of the raises to Herrick and Hartzheim,there being insufficient evidence in the record for finding that any raise waspromised to either of them before the advent of the Union other than thatwhich he received in his first paycheck Absent such evidence,it is foundthat Respondent was entitled to reject their requests for another raise, albeitnot to put the blame on the Union in the manner described above.pass on that matter, since even without their cards theUnion would have a majority of 16 out of 31.17It is found that at the time of its bargaining requests inJune the Union was designated by a majority of theemployees in the appropriate unit.c.The request and refusalBy letter of June 5, the Union transmitted to Respondentcopies of the cards signed by the 18 employees and advisedthat a union representative would call upon Respondent onJune 14 to begin contract negotiations for a unit whichincluded shop employees, but excluded,inter a/ia,partsdepartment employees. Also, on June 5, the Union filed apetition for an election in the same unit.Although, for reasons not here relevant, Respondent didnot accept delivery of the June 5 letter, two unionrepresentatives called on Stumpf on June 14. One of them,Curtin, testified that, when they referred to the June 5letter,Stumpf denied receipt thereof; that the witnessshowed Stumpf a copy of that letter and announced thattheunion agents were there as representatives of theemployees for purposes of collective bargaining; that theemployees' cards were tendered to Stumpf but he refusedto examine them; and that he declared that any furtherdiscussion of the matter would have to be conducted withhis attorney,Myse. The other union agent, Krasniewski,testified that Stumpf was informed on that occasion thathis visitors were there on behalf of the Union pursuant totheir letter; that they offered to show him the cards; that hedenied receiving the letter; that the witness showed Stumpfa copy of the letter; and that, after gazing at the letter,Stumpf again denied receiving it and referred the unionagents to his attorney.Stumpf's initial version was that there was no discussionof cards and no request for recognition and that he had norecollection of the conversation on that occasion otherthan a reference by Curtin to the fact that he had boughtsome cars from Respondent. Stumpf even professed tohave no recollection of referring the union agents to hisattorney. However, when recalled to the stand, he admittedthat the union agents showed him a letter, denying onlythat he read it, and he apparently retracted his previouscategorical denial that they asked for recognition, profess-ing inability to recall whether they did or not. On the basisof demeanor and in view of Stumpf's vacillation andequivocation, I credit the testimony of the union agentsthat they explained the purpose of their visit, offered toshow Stumpf the cards, and did show him a copy of thedemand letter, and that he referred them to his attorney.Six days later, at the hearing on the Union's petition,Respondent,inter alia,questioned the appropriateness oftheunit sought by the Union, contending that partsdepartment employees should be included, which conten-tion was sustained by the Regional Director.116Thiswas the unit found appropriateby theRegional Director17Respondent contends that thel tactics allegedlyused byemployeesolicitors in the cases of Nelson and Hermes created an"atmosphere ofmisrepresentationand intimidation", that invalidatedthe other cardsHowever,absent any evidence thatany othercards signers were affected by,or even aware of, such alleged tactics,that contention is rejected STUMPF MOTOR COMPANY443Respondent now urges that there was never (1) any validrequest for recognition nor (2) any effective refusal ofrecognition.As to (1), Respondent contends, first, that no demand forrecognitionwas ever communicated to Respondent.However, it has been found that on June 14 the unionagentsexplained the purpose of their visit and Stumpfadmitted that they showed him a copy of the demandletter, denying orly that he read it. Even if that were so, anemployer cannot avoid communication of a request forbargaining merely by refusing to read a letter, which he hasreason to believe contains such a request. Surely, Stumpfcould not have thought, although his testimonyso suggests,that the union agents were merely paying him a social visitand that the letter they were showing him was somehowrelated to such a visit. Accordingly,it isfound that, even if,contrary to the finding above, there had been no oralcommunication by the union agents of the purpose of theirvisit, and assuming that Stumpf did not actually peruse theletter, he would still be chargeable with knowledge of itscontents.is It follows that a demand for recognition of theUnion was effectively communicated to Respondent onJune 14.Respondent argues, further, that in any case any demandmade by the Union on June 14 was invalid because of asubstantialvariance between the unit sought and thatfound appropriate by the Regional Director. Respondent,here,relieson the exclusion of parts department employeesfrom the unit sought by the Union, as described in its June5 letter and its petition. The record shows that in JuneRespondent had 8 or 9 such employees 19 out of a total of31 in the appropriate unit. It has been held that thedifference between a requested three-man unit and thetwo-man unit found appropriate was "insubstantial," sincethe union had a majority in both units.20 Here, too, theUnion had a majority in both units and it is clear thatStumpf either made no effort at the June 14 meeting toascertain what unit was sought, or, if he did, failed to raiseany issue at that time with regard to the exclusion of partsdepartment employees. Accordingly, it is concluded thaton June 14 the Union made a valid request for bargaining.Respondent con tends, finally, that there was never anyrefusal to bargain, alleging that at the June 14 meeting theUnion volunteered to pursue the matter of recognitionfurtherwithRespondent's counsel and that the Unionfailed to do so. However, there was no evidence that theUnion volunteered to take up the matter with counsel.Although the record shows that at the June 14 meeting thefirst reference to Respondent's counsel, Myse, was madeby one of the unionagents,he merely asked whether MyserepresentedRespondent, and it was Stumpf who thensuggested that the Union deal with Myse.21 While there isno evidence that the Union thereafter requested recogni-tion from Myse,in haec verba,themaintenance of thepetition was, in itself, a continuing request for recognition,and Respondent made it clear at the June 20 hearing onthe petition that Respondent was not disposed to recognizethe Union voluntarily. Moreover, under Board precedent,the Union had no obligation to follow the matter up withRespondent's counsel. The Union having made a properrequest for bargaining, it was incumbent on Respondent totake the next step and either grant or deny that request. Itcould not require the Union to reiterate its request to alegal or other representative of management.22 Finally, itmay be noted that Respondent concedesin itsanswer thatit has not recognized the Union.It is concluded therefore that on June 14 the Union hadsigned authorization cards from a majority of the employ-ees and made a proper request for bargaining on that date,which was rejected by Respondent.23 The question remainswhether by such rejection Respondent violated Section8(a)(5) under the rule ofGissel.24In view of the threats by Friebel of loss of existingbenefits, in the event Respondent had to deal with theUnion, which threats were addressed to a majority of theemployees in the unit, Stumpf's threat toterminateRespondent's operations in case of a strike, and Respon-dent's exploitation of the issue of the merit raises and theincreasein the rate for warranty work so as to drive awedge between the employees and the Union, and itsgranting of the warrantyraise theday after the election,there is little likelihood that traditional remedies willsuffice to insure the holding of a fair election. Under thecircumstances,it isfound that the signed authorizationcards are the most reliable available evidence of theemployees'sentiments,and that, by refusing on and afterJune 14 to recognize the Union on the basis of such cards,Respondent violated Section 8(a)(5) and (1) of the Act.25TV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.18Gerhard Landgraf and Peter Landgraf, d/b/a Bay Standard ProductsMfgCo, 167 NLRB 340,345.-347is It was agreed a' the hearing that therewere eightor nine suchemployees during the eligibility period forthe election in lateJuly. Absentany evidence to the contrary,it ispresumedthat the same was true in June20N L R B v. Richman Brothers Co & RichmondBrothersMadison, Inc,387 F 2d 809 (C A. 7, 1967), enfg. 157 NLRB 1666, and casesthere cited. (InSabine Vending Co. In;,Divisionof UnitedServomationCorporation,147NLRB 1010, citedin that case,the Board found insubstantiala variancebetween a 10-man anc an 8-man unit)Accord.GallowayManufacturingCorporation,136 NLRB 405,40921The foregoingfindingsare based on the testimony of Curtin, ascorroborated by KrasniewskiAs noted above, Stumpf professed not torecall any mention of his attorney on June 1422S E Nichols Comipani,156 \LRB 1201. 12122.1Even if it were found that there was not a proper request or refusal, itwould be appropriate, in view of the nature and pervasive character of the8(a)(1) violations found herein, to issue a bargaining order as a remedy forsuch violations See JC Penney Co, Inc,160 NLRB 279, 287, enfd. 384F 2d 479 (C A 10. 1967),Western Aluminum of Oregon, incorporated144NLRB 1191,Grevstone Knitwear Corp.136 NLRB 573, and cases cited inIn 4 thereof. iN L R. B. v Gissel Packing Co, Inc,295 U S. 575(1969)Mr Wtcke, Lid Co,182 NLRB 38,MerrittMotor Company,181NLRB 1099.Kaiser Agricultural Chemicals,a Divisionof KaiserAluminum &Chemical Corporation,187 NLRB 661, enfd 473 F.2d 374 (C A 5, 1973).Lawrence Rigging,Inc, 202 NLRB 1094,Meehan Truck Sales, Inc,201\LRB 780 DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYIt having been found that Respondent engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (5)of the Act,itwill be recommended that it bedirected to cease and desist therefrom and, upon request,bargain collectivelywith the Union as the exclusiverepresentative of all employees in the unit set forth aboveand, if an understanding is reached,embody it in a signedagreement.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The following employees constitute a unit appropri-ate for the purpose of collective bargaining within themeaning of Section 9(a) of the Act:All auto, truck and used car mechanics,greasers, bodyshop employees,parts department employees and shopmaintenance men at Respondent'sAppleton,Wiscon-sin, establishment,excluding office clerical employees,service billing employees,servicewriters,wash rackemployees and supervisors as defined in the Act.4.At all times since June 2, the Union has been theexclusive representative of the employees in the aforesaidunit for the purpose of collective bargaining with respect torates of pay,wages, hours of employment,and other termsand conditions of employment.5.By refusing on and after June 14 to bargain with theUnion as the exclusive representative of the employees inthe said appropriate unit,Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act.6.By threatening to terminate its operations. if theemployees engaged in a strike,Respondent violatedSection 8(a)(1) of the Act.7.By threatening employees with loss of existingbenefits if they chose the Union as their bargaining agent,by apprising its employees that wage increases were beingheld in abeyance because of the pendency of the Union'spetition for an election, without any assurance that suchincreases would be offered regardless of the outcome of theelection,by granting wage increases the day after theUnion'sdefeat in the election and maintaining them ineffect even after the Union had filed objections to theelection,and by coercively interrogating an employeeabout his union sentiments,Respondent further violatedSection 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]